186 N.W.2d 481 (1971)
186 Neb. 784
STATE of Nebraska, Appellee,
v.
William McMILLIAN and Benjamin Brock, Appellants.
No. 37793.
Supreme Court of Nebraska.
April 30, 1971.
*482 William McMillian, pro se.
Clarence A. H. Meyer, Atty. Gen., Mel Kammerlohr, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., and SPENCER, BOSLAUGH, SMITH, McCOWN, NEWTON and CLINTON, JJ.
BOSLAUGH, Justice.
The defendants, William McMillian and Benjamin Brock, pleaded guilty to burglary and were each sentenced to 5 years' imprisonment. They seek post conviction relief on the ground that their pleas were involuntary because they were not advised that they would be ineligible for parole if they received "flat" sentences instead of "split" sentences.
Under section 83-1, 110, R.S.Supp., 1969, the defendants are eligible for release on parole upon completion of their minimum terms less reductions, or upon completion of the minimum sentences provided by law less reductions if approved by the sentencing judge or his successor in office.
The judgment denying post conviction relief is affirmed.
Affirmed.